DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/247676, filed on 16 November 2014.

Information Disclosure Statement
Information disclosure statements filed 4 October 2021 and 27 December 2021 have been fully considered.
Examiner notes that copies of the cited foreign patent documents and non-patent literature documents are found in the parent application(s).

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Semiconductor Device Having Specified In-Ga-Zn target ratio.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5-7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki (US Patent Application Publication 2011/0127523, hereinafter Yamazaki ‘523) of record.
With respect to claim 1, Yamazaki ‘523 teaches (FIG. 7B) a semiconductor device as claimed, comprising:
a gate electrode (101a) ([0365]);
a gate insulating film (102) over the gate electrode ([0117]);
a first In-Ga-Zn oxide film (104a) over the gate insulating film (102) ([0119]);
a second In-Ga-Zn oxide film (106a) over the first In-Ga-Zn oxide film ([0119]); and
a pair of electrodes (108a and 108b) over the second In-Ga-Zn oxide film (106a) ([0117]), the pair of electrodes comprising copper ([0244]),
wherein the first In-Ga-Zn oxide film (104a) is formed using a first metal oxide target containing In, Ga, and Zn at an atomic ratio of 1:1:1 (see analysis below; [0119]),
wherein the second In-Ga-Zn oxide film (106a) is formed using a second metal oxide target containing In, Ga, and Zn at an atomic ratio of 1:3:6 (see analysis below; [0119]), and
wherein the second In-Ga-Zn oxide film (106a) has a non-single crystal structure and comprises c-axis aligned crystals ([0127]-[0128]).
The expressions “wherein the first In-Ga-Zn oxide film is formed using a first metal oxide target containing In, Ga, and Zn at an atomic ratio of 1:1:1,” and, “wherein the second In-Ga-Zn oxide film is formed using a second metal oxide target containing In, Ga, and Zn at an atomic ratio of 1:3:6,” are taken to be a product-by-process limitation and is given limited patentable weight.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.
Examiner notes that the claims are directed to a final product, not to a method of manufacturing said product.  Although the claimed first and second metal oxide targets have a specified atomic ratio, it cannot be presumed that said atomic ratio will be the atomic ratio of the first In-Ga-Zn oxide film and the second In-Ga-Zn oxide film.  The claims are silent to the final atomic ratio of the first In-Ga-Zn oxide film and the second In-Ga-Zn oxide film.

With respect to claims 2 and 7, Yamazaki ‘523 teaches wherein the first In-Ga-Zn oxide film (104a) has a microcrystalline structure ([0357]).
With respect to claims 5 and 10, Yamazaki ‘523 teaches wherein each of the pair of electrodes (108a and 108b) has a region being in contact with a top surface of the gate insulating film (102) ([0117]).

With respect to claim 6, Yamazaki ‘523 teaches (FIG. 7B) a semiconductor device as claimed, comprising:
a gate electrode (101a) ([0365]);
a gate insulating film (102) over the gate electrode ([0117]);
a first In-Ga-Zn oxide film (104a) over the gate insulating film (102) ([0119]);
a second In-Ga-Zn oxide film (106a) over the first In-Ga-Zn oxide film ([0119]); and
a pair of electrodes (108a and 108b) over the second In-Ga-Zn oxide film (106a) ([0117]), the pair of electrodes comprising copper ([0244]),
a first oxide insulating film (112) over the pair of electrodes (108a and 108b), the first oxide insulating film having a region being in contact with the second In-Ga-Zn oxide film (106a) ([0267]),
wherein the first In-Ga-Zn oxide film (104a) is formed using a first metal oxide target containing In, Ga, and Zn at an atomic ratio of 1:1:1 (see analysis below; [0119]),
wherein the second In-Ga-Zn oxide film (106a) is formed using a second metal oxide target containing In, Ga, and Zn at an atomic ratio of 1:3:6 (see analysis below; [0119]), and
wherein the second In-Ga-Zn oxide film (106a) has a non-single crystal structure and comprises c-axis aligned crystals ([0127]-[0128]).
The expressions “wherein the first In-Ga-Zn oxide film is formed using a first metal oxide target containing In, Ga, and Zn at an atomic ratio of 1:1:1,” and, “wherein the second In-Ga-Zn oxide film is formed using a second metal oxide target containing In, Ga, and Zn at an atomic ratio of 1:3:6,” are taken to be a product-by-process limitation and is given limited patentable weight.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.
Examiner notes that the claims are directed to a final product, not to a method of manufacturing said product.  Although the claimed first and second metal oxide targets have a specified atomic ratio, it cannot be presumed that said atomic ratio will be the atomic ratio of the first In-Ga-Zn oxide film and the second In-Ga-Zn oxide film.  The claims are silent to the final atomic ratio of the first In-Ga-Zn oxide film and the second In-Ga-Zn oxide film.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 8 rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki ‘523 as applied to claims 1 and 6 above, and further in view of Jinbo (US Patent 8,039,842, hereinafter Jinbo ‘842) of record.
With respect to claims 3 and 8, Yamazaki ‘523 teaches the device as described in claims 1 and 6 above with the exception of the additional limitation wherein the gate electrode has a stacked structure of two or more layers comprising metal elements selected from chromium, copper, aluminum, gold, silver, molybdenum, tantalum, titanium, and tungsten.
However, Jinbo ‘842 teaches (FIG. 7D) a gate electrode stack (104) having two or more layers comprising metal elements selected from at least chromium, copper, aluminum, molybdenum, tantalum, and titanium to reduce contact resistance and prevent oxidation (col. 8, ln. 16-28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the gate electrode of Yamazaki ‘523 having a stacked structure of two or more layers comprising metal elements selected from chromium, copper, aluminum, gold, silver, molybdenum, tantalum, titanium, and tungsten as taught by Jinbo ‘842 to reduce contact resistance and prevent oxidation.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki ‘523 as applied to claims 1 and 6 above, and further in view of Suzawa et al. (US Patent Application Publication 2010/0099216, hereinafter Suzawa ‘216) of record.
With respect to claims 4 and 9, Yamazaki ‘523 teaches the device as described in claims 1 and 6 above with the exception of the additional limitation further comprising: a pixel electrode electrically connected to one of the pair of electrodes; and a liquid crystal layer over the pixel electrode.
However, Suzawa ‘216 teaches (FIG. 22B) a pixel electrode (4030) electrically connected to an electrode of a thin film transistor (4010), and a liquid crystal layer (4008) over said pixel electrode to operate a liquid crystal display ([0210]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the semiconductor device of Yamazaki ‘523 further comprising: a pixel electrode electrically connected to one of the pair of electrodes; and a liquid crystal layer over the pixel electrode as taught by Suzawa ‘216 to operate a liquid crystal display.

Claims 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki ‘523 in view of Jinbo ‘842.
With respect to claim 11, Yamazaki ‘523 teaches (FIG. 7B) a semiconductor device substantially as claimed, comprising:
a gate electrode (101a) ([0365]);
a gate insulating film (102) over the gate electrode ([0117]);
a first In-Ga-Zn oxide film (104a) over the gate insulating film (102) ([0119]);
a second In-Ga-Zn oxide film (106a) over and in contact with the first In-Ga-Zn oxide film ([0119]); and
a pair of electrodes (108a and 108b) over and in contact with the second In-Ga-Zn oxide film (106a) ([0117]), the pair of electrodes comprising copper ([0244]),
wherein the first In-Ga-Zn oxide film (104a) is formed using a first metal oxide target containing In, Ga, and Zn at an atomic ratio of 1:1:1 (see analysis below; [0119]),
wherein the second In-Ga-Zn oxide film (106a) is formed using a second metal oxide target containing In, Ga, and Zn at an atomic ratio of 1:3:6 (see analysis below; [0119]), and
wherein the second In-Ga-Zn oxide film (106a) has a non-single crystal structure and comprises c-axis aligned crystals ([0127]-[0128]).
Thus, Yamazaki ‘523 is shown to teach all the features of the claim with the exception of wherein the gate insulating film comprises a nitride insulating film and an oxide insulating film provided over the nitride insulating film.
However, Jinbo ‘842 teaches (FIG. 7D) a thin film transistor gate insulating film comprising an oxide second insulating film (106) formed over a nitride first insulating film (105) to improve the crystallinity of said semiconductor film (col. 8, In. 43-55; col. 10, In. 26-41; col. 23, In. 40-54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the gate insulating film of Yamazaki ‘523 comprising a nitride insulating film and an oxide insulating film provided over the nitride insulating film as taught by Jinbo ‘842 to improve the crystallinity of a semiconductor film.
The expressions “wherein the first In-Ga-Zn oxide film is formed using a first metal oxide target containing In, Ga, and Zn at an atomic ratio of 1:1:1,” and, “wherein the second In-Ga-Zn oxide film is formed using a second metal oxide target containing In, Ga, and Zn at an atomic ratio of 1:3:6,” are taken to be a product-by-process limitation and is given limited patentable weight.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.
Examiner notes that the claims are directed to a final product, not to a method of manufacturing said product.  Although the claimed first and second metal oxide targets have a specified atomic ratio, it cannot be presumed that said atomic ratio will be the atomic ratio of the first In-Ga-Zn oxide film and the second In-Ga-Zn oxide film.  The claims are silent to the final atomic ratio of the first In-Ga-Zn oxide film and the second In-Ga-Zn oxide film.

With respect to claim 12, Yamazaki ‘523 teaches wherein the first In-Ga-Zn oxide film (104a) has a microcrystalline structure ([0357]).

With respect to claim 13, Yamazaki ‘523 and Jinbo ‘842 teach the device as described in claim 11 above, but primary reference Yamazaki ‘523 does not explicitly teach the additional limitation wherein the gate electrode has a stacked structure of two or more layers comprising metal elements selected from chromium, copper, aluminum, gold, silver, molybdenum, tantalum, titanium, and tungsten.
However, Jinbo ‘842 teaches (FIG. 7D) a gate electrode stack (104) having two or more layers comprising metal elements selected from at least chromium, copper, aluminum, molybdenum, tantalum, and titanium to reduce contact resistance and prevent oxidation (col. 8, ln. 16-28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the gate electrode of Yamazaki ‘523 and Jinbo ‘842 having a stacked structure of two or more layers comprising metal elements selected from chromium, copper, aluminum, gold, silver, molybdenum, tantalum, titanium, and tungsten as taught by Jinbo ‘842 to reduce contact resistance and prevent oxidation.

With respect to claim 15, Yamazaki ‘523 teaches wherein each of the pair of electrodes (108a and 108b) has a region being in contact with a top surface of the gate insulating film (102) ([0117]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki ‘523 and Jinbo ‘842 as applied to claim 11 above, and further in view of Suzawa ‘216 for the same reasons as set forth with respect to claims 4 and 9 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Yamazaki et al. (US Patent Application Publication 2014/0203276); Tanaka et al. (US Patent Application Publication 2014/0225105); Kurata et al. (US Patent Application Publication 2014/0291674); Yamazaki et al. (US Patent Application Publication 2014/0306217); Hondo et al. (US Patent Application Publication 2014/0326992); and Yamazaki (US Patent Application Publication 2015/0108552) teach a first and second metal oxide targets containing In, Ga, and Zn at an atomic ratio of 1:1:1 and 1:3:6 respectively.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271. The examiner can normally be reached Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.M.R./Examiner, Art Unit 2893                                                                                                                                                                                                        


/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826